Citation Nr: 0203014	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  99-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which awarded an increased 30 percent 
rating for residuals of a right shoulder injury.

In various statements from the veteran and his 
representative, the veteran maintains that he has neuropathy, 
spinal stenosis, and fibromyalgia, which he asserts are due 
to his service-connected residuals of a right shoulder 
injury.  To the extent that the veteran wishes to pursue such 
claims, these issues are referred back to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a right shoulder injury are 
manifested by subjective complaints of pain, stiffness, and 
fatigue; objective findings include tenderness to palpation 
and abduction limited to between 70 and 85 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a right shoulder injury have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including §  
4.71a, Diagnostic Code 5201 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected residuals of a 
right shoulder injury should be rated higher than the current 
30 percent rating.  Specifically, the veteran asserts that 
his residuals of a right shoulder injury cause pain and 
stiffness and deprive him of the use of his right arm.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO informed the veteran of the 
changes brought about by the VCAA in a letter dated March 
2001.  The RO made satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, 
including specific medical evidence identified by the 
veteran.  The veteran was also informed of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
several VA medical examinations, the most recent in September 
2001.  The RO provided the veteran with copies of the rating 
decisions, the statement of the case (SOC), and supplemental 
statement of the case (SSOC) concerning the evaluation of his 
disability and the rating criteria.  These documents noted 
that all of the veteran's records were considered, including 
VA treatment reports and the September 2001 VA examination.  
The Board is unaware of any additional outstanding records 
pertaining to this issue.  Under the circumstances, the Board 
finds that the duty to assist has been satisfied, and no 
additional development is necessary.  As such, the Board will 
proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
November 1994 rating decision, the veteran was granted 
service connection for residuals of a right shoulder injury, 
stated as a right shoulder condition, and received a 20 
percent rating, effective from March 12, 1993, the date of 
the original claim.  The veteran disagreed with the November 
1994 rating decision and initiated an appeal.  In a December 
1996 Board decision, the claim for a higher rating was 
denied.  The veteran did not file a motion of reconsideration 
of that decision, nor did he appeal the decision to the 
Court.  Thus, the decision became final.  See 38 U.S.C.A. § 
7104(b) (West 1991).  In June 1998, the veteran filed a claim 
requesting that he be considered for an increase in the 
disability evaluation assigned his residuals of a right 
shoulder injury.  In a May 1999 rating decision, the RO 
reconsidered the 20 percent rating and increased it to 30 
percent, effective from June 8, 1998.  The veteran disagreed 
with the May 1999 rating decision and initiated this appeal.  
Essentially, the veteran maintains that the 30 percent rating 
does not accurately reflect the level of impairment of his 
arm caused by his residuals of a right shoulder injury.  

In a December 2000 decision, the Board remanded this issue 
for an additional VA examination to determine the severity of 
the veteran's residuals of a right shoulder injury, to obtain 
additional outpatient treatment records, and for a 
determination as to extra-schedular evaluation.  In August 
2001, additional outpatient treatment records were obtained 
from the Columbia, Missouri VAMC.  In September 2001, the 
veteran was afforded a VA examination.  The Board finds that 
there is now adequate evidence of record to evaluate the 
veteran's service connected disability, and, as stated above, 
there is no need for further development of this issue.

The veteran is presently assigned a 30 percent rating for 
residuals of a right shoulder injury pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, under which a 30 percent 
rating is assigned for limitation of motion of the major 
upper extremity to a point midway between the side and 
shoulder level.  Also, under this diagnostic code, a 40 
percent rating is available for limitation of motion to 25 
degrees from the side.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the evidence reflecting the veteran's disability most 
closely approximates the criteria for the currently assigned 
30 percent rating, and that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 30 
percent at this time.  

Reviewing the more recent evidence of record reveals the 
following.  A June 1997 VA examination report shows complaint 
of increased pain with raising of the right shoulder.  The 
veteran was stated to be right-handed.  Objective findings 
showed good muscular development of the right clavicle.  
There was a mild residual deformity noted at the middle site 
of the right clavicle.  Range of motion of the thoracic 
scapular area, which included abduction of the humerus, was 
within normal limits.  On flexion, the onset of pain was 
noted at 110 degrees; pain was also noted at 85 degrees on 
elevation to the side; external rotation was to 10 degrees; 
and internal rotation was to 45 degrees.  No abnormalities 
were seen.  On palpation, tenderness was noted to the 
subdeltoid bursa.  Reflexes were normal.  An x-ray showed an 
old healed fracture of the right clavicle with a mild 
residual deformity.  An additional x-ray of the right 
shoulder revealed no significant osteoarthritic changes.  The 
diagnoses included an old healed fracture of the right 
clavicle with mild residual deformity and right shoulder 
chronic bursitis.

A May 1998 letter from the Harry S. Truman Memorial VA 
Medical Center states that the veteran was undergoing 
treatment for seronegative rheumatoid arthritis and chronic 
shoulder pain.  This pain was attributed to chronic rotator 
cuff disease and acromioclavicular joint osteoarthritis.

An August 1998 VA examination showed complaints of constant 
right shoulder pain.  The veteran was unable to raise his 
right arm above the level of the plane of the shoulder.  He 
also complained of stiffness and occasional swelling at the 
acromioclavicular joint.  He denied instability or giving-
way, but felt his shoulder would lock and easily fatigue.  He 
stated that he was occasionally so weak that he could not 
hold a cup of coffee.  He noted no flare-ups, and the pain 
was described as constant.  The veteran believed that he 
could not work because he could not use his right arm.  
Objective examination showed no swollen or tender joints; but 
the veteran was noted as tender to palpation at the right 
acromioclavicular joint.  Range of motion of the right 
shoulder showed flexion to 90 degrees, abduction to 75 
degrees, adduction to 35 degrees, internal rotation to 45 
degrees, and external rotation to 30 degrees.  An x-ray 
report showed an old fracture of the mid right clavicle with 
no evidence of recent fracture or dislocation.  The 
glenohumeral joint was intact, and mild degenerative changes 
were seen at the acromioclavicular joint, with soft tissues 
intact.  There was no significant change noted since a May 
1996 x-ray.  The examiner diagnosed seronegative rheumatoid 
arthritis and degenerative joint disease as the possible 
etiology of the pain.  

An August 1998 outpatient treatment record shows treatment 
for chronic rotator cuff disease.  The veteran was noted to 
have fair range of motion in the cervical spine.

An August 1999 outpatient treatment report shows complaint of 
pain in the right shoulder, rated at 5 out of 10.  The 
veteran was stated to be able to do daily activities.  Range 
of motion in the right shoulder was decreased to 80 degrees 
abduction.  Strength was 5 out of 5.  The diagnoses were 
rheumatoid arthritis, constant with pain, and moderate 
osteoarthritis.

A VA examination in September 2001 showed the veteran to be 
right-hand dominant.  He complained of increasing pain and 
discomfort centered in the lateral third of his right 
clavicle at the callus formation.  Examination revealed light 
tenderness with light palpation anteriorly, as well as over 
the biceps tendon.  He had markedly decreased range of motion 
of his shoulder with forward flexion to 90 degrees, abduction 
to 70 degrees, adduction to 30 degrees, internal rotation to 
40 degrees, and external rotation to 30 degrees.  His 
clavicle range of motion was not measurable.  His pain was 
minimally controlled with analgesics.  He showed positive 
facial grimacing with light palpation over the right clavicle 
and shoulder.  He complained of pain rated at 5 to 8 out of 
10.  He would favor his right arm.  There was no redness, 
warmth, or effusion of the right shoulder.  The diagnosis was 
seronegative rheumatoid arthritis with positive degenerative 
changes of the right shoulder, status post-traumatic injury 
with fracture of the right clavicle, and with decreased range 
of motion and bursitis.  The limited range of motion of his 
clavicle was stated to limit the range of motion of his 
shoulder.

In regard to the proper diagnostic code under which to 
evaluate the veteran's symptoms, the Board finds that the 
veteran's residuals of a right shoulder injury are properly 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (arm, 
limitation of motion).  The evidence shows that the veteran's 
disability is primarily manifested by subjective complaints 
of pain and stiffness, localized in the right upper 
extremity.  The primary objective manifestation of the 
disability is limitation of use and motion of the arm, 
measured between 70 and 85 degrees on abduction.  The veteran 
is able to raise his right arm to the level of the plane of 
the shoulder, but not higher.  The Board finds that the 
functions affected, the anatomical localization and the 
symptomatology pertinent to the veteran's residuals of a 
right shoulder injury are most closely analogous to the 
criteria enumerated for this diagnostic code.  The Board has 
reviewed other codes, but finds that none is as appropriate 
to the veteran's disability as 5201, and none would provide a 
more favorable rating.  The Board has specifically reviewed a 
rating based on arthritis (5002, 5003), as claimed by the 
veteran and as shown on the August 1998 VA examination and on 
outpatient treatment reports; however, the diagnostic code 
for arthritis rates in accordance with limitation of motion 
of the part affected.  In essence, this would simply direct 
the rating back to Diagnostic Code 5201 and would not result 
in a different or more favorable rating.

In view of the evidence presented and the diagnostic code 
selected, the Board finds that the veteran's residuals of a 
right shoulder injury are properly evaluated at a 30 percent 
rating.  The Board finds no basis in the evidence to show 
that the veteran meets the criteria for the next higher 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(arm, limitation of motion).  To show entitlement to a 40 
percent rating, the evidence would have to show motion that 
is limited to 25 degrees from the side.  None of the medical 
evidence presented approaches the limitation of motion 
required for the 40 percent level.  The measurement showing 
the greatest degree of restriction establishes only a 
limitation of motion to 70 degrees from the side.  In light 
of the range of motion measured, the Board finds that the 
veteran's symptomatology as demonstrated on outpatient 
treatment reports and VA examinations most closely 
approximates the criteria for the currently assigned 30 
percent rating under Diagnostic Code 5201, and a higher 
evaluation is not warranted.

As limitation of motion is the primary factor to be 
considered under Diagnostic Code 5201, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2001).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.

The Board notes the veteran's contentions as to pain, and 
particularly pain associated with movement of his arm and 
shoulder.  The veteran has described his pain as constant in 
nature, without flare-ups, and he has rated the pain at 5 to 
8 on a scale of 10.  He has also complained of tenderness to 
palpation and stated that he favored his right arm.  However, 
findings of the June 1997 VA examination, which specifically 
included measurement of motion limited by pain, showed that 
the veteran was limited to 85 degrees from the side before 
the onset of pain.  Although subsequent examinations have 
shown the veteran's range of motion to have decreased, as 
discussed above, none shows that it has decreased to a point 
that would warrant a higher evaluation.  

In regard to weakness, the Board notes the veteran's 
complaints in August 1998 that his shoulder would easily 
fatigue, and was occasionally so weak that he could not hold 
a cup of coffee.  However, these complaints are not confirmed 
by objective findings.  The veteran was noted to have good 
muscular development in his right clavicle; strength in his 
shoulder was rated at 5 out of 5; and he denied instability 
or giving-way.  In regard to basic functional impairment, the 
veteran stated that he could not use his right arm.  However, 
as stated above, objective findings show that the veteran has 
range of motion of his right arm limited at most to 70 
degrees from the side, with flexion limited to 90 degrees, 
adduction limited to 30 degrees, internal rotation to 40 
degrees, and external rotation to 10 degrees.  The Board also 
notes that the veteran was stated to be able to perform daily 
activities.  The Board finds that, even when consideration is 
given to additional loss of motion due to pain, weakness, 
fatigue and incoordination, the veteran's symptomatology, as 
demonstrated by the medical evidence presented, most closely 
approximates the criteria for a 30 percent rating.  Based on 
the evidence of record, a higher evaluation is not warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's residuals of 
a right shoulder injury, his complaints and the current 
clinical manifestations of his service-connected disability 
and its effects on the veteran's earning capacity.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2001).  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
30 percent rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, although the RO's findings concerning the need for 
extra-schedular evaluation are not of record, the Board has 
examined the evidence showing the veteran's symptoms and 
their impact on his employment and finds that this evidence 
does not reflect that the veteran's service-connected 
residuals of a right shoulder injury have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim of 
entitlement to a rating in excess of 30 percent for residuals 
of a right shoulder injury is denied.



		
JOHN L. PRICHARD
Acting Member, Board of Veterans' Appeals
	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

